We are of the opinion that the decree under review was quite justified by the evidence. We think that the evidence (which we have examined with care) established willful, continued and obstinate desertion upon the part of the defendant husband for the term of two years.
The decree will therefore be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 14.
 For reversal — None. *Page 823